USCA4 Appeal: 20-1960    Doc: 14          Filed: 10/05/2020   Pg: 1 of 2


                                                                      FILED: October 5, 2020

                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT

                                        ___________________

                                           No. 20-1960 (L)
                                     (5:16-cv-00009-KDB-DCK)
                                        ___________________

        DELORIS GASTON, on behalf of themselves and all other similarly situated
        individuals; LEONARD GASTON, on behalf of themselves and all other similarly
        situated individuals

                    Plaintiffs - Appellees

        v.

        LEXISNEXIS RISK SOLUTIONS, INC., a Georgia Corporation;
        POLICEREPORTS.US, LLC, a North Carolina Limited Liability Company

                    Defendants - Appellants

                                        ___________________

                                             No. 20-2060
                                     (5:16-cv-00009-KDB-DCK)
                                        ___________________

        LEONARD GASTON, on behalf of themselves and all other similarly situated
        individuals; DELORIS GASTON, on behalf of themselves and all other similarly
        situated individuals

                    Plaintiffs - Appellants

        v.

        LEXISNEXIS RISK SOLUTIONS, INC., a Georgia Corporation;
        POLICEREPORTS.US, LLC, a North Carolina Limited Liability Company

                    Defendants - Appellees




             Case 5:16-cv-00009-KDB-DCK Document 162 Filed 10/05/20 Page 1 of 2
USCA4 Appeal: 20-1960      Doc: 14         Filed: 10/05/2020      Pg: 2 of 2


                                          ___________________

                                               ORDER
                                          ___________________

               The court consolidates Case No. 20-1960 (L) and Case No. 20-2060 as cross

        appeals. The appellant in Case No. 20-1960 (L) shall be considered the appellant for

        purposes of the consolidated appeals and shall proceed first at briefing and at oral

        argument. Entry of appearance forms and disclosure statements filed by counsel and

        parties to the lead case are deemed filed in the secondary case.

                                                  For the Court--By Direction

                                                  /s/ Patricia S. Connor, Clerk




             Case 5:16-cv-00009-KDB-DCK Document 162 Filed 10/05/20 Page 2 of 2
